Case 6:20-cv-00128-JDK-JDL Document 12 Filed 07/28/20 Page 1 of 2 PageID #: 32



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

VAN COVER WAGLEY,                                         §
                                                          §
         Plaintiff,                                       §
                                                          §
v.                                                        §
                                                                       Case No. 6:20-CV-128-JDK-JDL
                                                          §
BRADSHAW STATE JAIL, ET AL.,                              §
                                                          §
         Defendants.                                      §

                   ORDER ADOPTING REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

          Plaintiff Van Cover Wagley, an inmate proceeding pro se, filed the above-styled and

    numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United

States Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On May 4, 2020, the

Magistrate Judge issued a Report and Recommendation (Docket No. 8), recommending that the

case be dismissed for Plaintiff’s failure to comply with an order of the Court. Id. at 2. 1 A return

receipt indicating delivery to Plaintiff was received by the Clerk on June 3, 2020. Docket No. 11.

         This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file



1
  After the Report and Recommendation was filed, Plaintiff filed an Amended Complaint and a Motion for Leave to
Proceed in Forma Pauperis. Docket Nos. 9–10. However, Plaintiff’s motion for leave to proceed in forma pauperis
is still deficient because he did not submit the certified in forma pauperis data sheet, as ordered. See Docket Nos. 3,
10.


                                                    Page 1 of 2
Case 6:20-cv-00128-JDK-JDL Document 12 Filed 07/28/20 Page 2 of 2 PageID #: 33



objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 8) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 8)

be ADOPTED. It is further

       ORDERED that the above-styled civil rights action is DISMISSED WITHOUT

PREJUDICE for Plaintiff’s failure to comply with an order of the Court.

       So ORDERED and SIGNED this 28th day of July, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
